Title: To George Washington from Major General Nathanael Greene, 7 December 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Princetown [N.J.] Decemb. 7. 1776

Lord Sterling will write by the same express that this comes by and inclose to your Excellency several peices of intelligence obtaind of different People Yesterday—His Lordship thinks the enemy are makeing a disposition to advance for my part I am at a loss to determin whether their disposition is to advance, or for defence—the Enemy have got a party Advanced about Seven Miles this side Brunswick—Another at Bounbrook—with an advance Guard two miles this side of the Town—tis reported by some of the Country People that the Enemy intend to advance in two Columns—one this the other Bounbrook road—General Mercer is advanced upon this Road—and I should think the Germain Battallion might advantageously [be] Posted on the other road.
Major Clarke reports General Lee is at the Heels of the Enimy—I should think he had better keep upon the flanks, than the rear of the Enemy, unless it were possible to concert an Attack at the same instant of time in front and rear.
Our retreat should not be neglected for fear of consequences—the bottom of the River should be examind and see if the Boats can be Anchord in the ferry way—if there is no Anchor ground the bridge must be thrown over below—Colo. Biddle had better make tryal immediately—that we may not be in confusion—If a Bridge cannot be thrown over—forty Boats should be Man’d under the care of a good Officer, and held in readiness—with these boats prudently managed, the Troops could be thrown over in a very short time—Methinks all the Cannon that dont com forward with the Army might be well Posted on the other side the river, to cover a retreat right above the ferry way.

I think General Lee must be confind within the Lines of some Genral Plan, or else his opperations will be independent of yours—his own Troops—General Sinclairs and the Militia must form a respectable body.
If General Dickenson could engage the Militia for some given time—there might be some dependance upon them. but no opperations can be safely pland wherein they are to act a part unless they can be bound by some further tye than the common Obligation of a militia man—I think if the General was to attempt to engage his Militia upon some such plan—Your Excellency Might take your measures accordingly.
This moment a Capt. has returnd that went to reconnoiter—last Night and it is beyound a doubt the Enemy are Advanceing—and my Lord Sterling thinks they’l be up here by 12 OClock—I shall make the best disposition I can—to oppose them. I am dear Sir Your Obedient Servt

N. Greene

